Case 1:20-cv-00180-JMS-MJD Document 1 Filed 01/16/20 Page 1 of 14 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

GARRY JAMES, REBECCA                           )
JAMES, and CHARLES DETTLING,                   )
                                               )
       Plaintiffs,                             )
                                               )
v.                                             )               1:20-CV-180
                                               )
MEI-MGT, INC.,                                 )
                                               )               JURY DEMAND
       Defendant.                              )

                                            COMPLAINT

       Plaintiffs, Garry James (“Garry”), Rebecca James (“Rebecca”), and Charles Dettling

(“Dettling”) (collectively Garry, Rebecca, and Dettling are referred to as “Plaintiffs”), by counsel,

and for their Complaint against the Defendant, MEI-MGT, Inc. (“Defendant”), allege and state as

follows:

                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this matter pursuant to Title 28, United States Code,

§ 1332 because the parties are diverse and the amount in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs.

       2.      Venue is proper in this Court pursuant to Title 28, United States Code § 1391

because a substantial part of the events or omissions giving rise to the claims occurred in this

district and a substantial part of the damages occurred in this district.




                                                   1
Case 1:20-cv-00180-JMS-MJD Document 1 Filed 01/16/20 Page 2 of 14 PageID #: 2




                                              PARTIES

       3.         Plaintiff Garry is an adult resident of Hernando County, Florida. At all relevant

times, Garry was and is a shareholder in Defendant.

       4.         Plaintiff Rebecca is an adult resident of Hernando County, Florida. At all relevant

times, Rebecca was and is a shareholder in Defendant.

       5.         Plaintiff Dettling is an adult resident of Escambia County, Alabama. At all relevant

times, Dettling was and is a shareholder of Defendant.

       6.         Based upon information and belief, Defendant is an Indiana corporation duly

organized and existing under the laws of the State of Indiana, with its principal place of business

located in the Town of Whiteland, Indiana. Defendant was formerly known as Marlin Gas

Transport, Inc.

                                    FACTUAL ALLEGATIONS

       7.         Defendant was incorporated in 1997 to engage in the business of transporting

compressed natural gas.

       8.         Plaintiffs became, and at all relevant times herein have remained, minority

shareholders of Defendant.        Specifically, Garry owns 302,410 shares (representing 7.56%

ownership of Defendant), Rebecca owns 354,839 shares (representing 8.87% ownership of

Defendant), and Dettling owns 3,750 shares (representing 0.09% ownership of Defendant).

Collectively, Plaintiffs own approximately 17% of Defendant.

       9.         Plaintiffs are currently litigating and have been since 2015, a derivative suit in

Pasco County, Florida against Defendant’s President, Neil Enerson (“Enerson”) for inter alia,

Enerson’s mismanagement and waste of Defendant’s assets (the “Florida Litigation”).




                                                   2
Case 1:20-cv-00180-JMS-MJD Document 1 Filed 01/16/20 Page 3 of 14 PageID #: 3




       10.     On December 19, 2018, Defendant executed a certain asset purchase agreement

whereby it sold its assets to Marlin Gas Services, LLC (“Purchaser”) (the “Asset Purchase

Agreement”). A true and accurate copy of the Asset Purchase Agreement is attached hereto as

Exhibit A.

       11.     Per the Asset Purchase Agreement, the purchase price was approximately

$12,000,000, of which $10,800.00 was to be paid in cash at closing, with the remainder to be paid

out in full by December 19, 2019.

       12.     Additionally, the Asset Purchase Agreement required the Purchaser to hold back

$1,200,000 (“Holdback”) of the purchase price for one (1) year in order to satisfy any liens on the

purchased assets.

       13.     Further, pursuant to the Asset Purchase Agreement, the Purchaser would release

the remainder of the Holdback to Defendant by December 19, 2019.

       14.     At or around the time the Asset Purchase Agreement was executed in December

2018, Defendant represented to all shareholders, including Plaintiffs, that it was planning to begin

the dissolution and winding up process. The shareholders, including Plaintiffs, were informed that

once Defendant received the remainder of the purchase price in December 2019 from the

Purchaser, Defendant would make pro rata distributions to all shareholders, including Plaintiffs,

pursuant to their respective stock ownership percentages in Defendant. Such pro rata distributions

were to occur by December 19, 2019.

       15.     Again, in July 2019, Defendant communicated to the shareholders, including

Plaintiffs, and represented that distributions were still planned to be made by December 2019.




                                                 3
Case 1:20-cv-00180-JMS-MJD Document 1 Filed 01/16/20 Page 4 of 14 PageID #: 4




       16.     Through these communications, Defendant additionally asked Plaintiffs to sign

consent forms indicating where Defendant should send Plaintiffs’ distributions, which implied that

distributions were on track to be made by the end of the year.

       17.     Based on these representations, in August 2019, Plaintiffs’ Alabama counsel sent

Defendant an email with attached consent forms requesting that Plaintiffs’ distributions to be made

in December 2019, be sent to Plaintiffs’ Alabama counsel directly.

       18.      On November 25, 2019, Defendant sent shareholders a letter regarding the status

of wind up and distributions. In this letter, Enerson informed shareholders that the winding up

process was in the final stages, and distributions would be made by December 19, 2019.

       19.     Prior to the distributions, shareholders were asked to submit to Defendant their

original stock certificates for redemption. See Exhibit B, November 25, 2019 Update to MEI-

MGT, Inc. Shareholders. Upon submitting their certificates of stock, Plaintiffs were led to believe

they would be receiving their pro rata distributions.

       20.     As requested, Plaintiffs sent Defendant their stock certificates in order to receive

their pro rata distributions as represented.

       21.     However, by December 19, 2019, Plaintiffs still had not received any money for

their shares, and to date, still have not received any of their money.

       22.     When questioned about this, Defendant initially explained that the Purchaser had

paid out the entire purchase price, but Plaintiffs’ shareholder distributions were still being withheld

allegedly for future wind up costs, lasting for another year, despite Enerson having previously

informed shareholders that the wind-up process was nearly complete.

       23.     Subsequently, when questioned again, Defendant claimed that the alleged basis for

withholding Plaintiffs’ shareholder distributions was so that Defendant and/or Enerson could pay



                                                  4
Case 1:20-cv-00180-JMS-MJD Document 1 Filed 01/16/20 Page 5 of 14 PageID #: 5




their attorneys’ fees from Plaintiffs’ shareholder distributions if Enerson was ultimately successful

in the Florida Litigation.

         24.    Based on Defendant’s representations regarding shareholder distributions,

Plaintiffs collectively should have received over $2,000,000 on or by December 19, 2019.

         25.    Additionally, after the receipt of the rest of the Holdback, Defendant did make

distributions to other shareholders, but it chose to specifically withhold Plaintiffs’ monies and

continues to do so without providing a legitimate basis or justification.

         26.    There is absolutely no such basis or justification for this discriminatory and

arbitrary withholding.

         27.    On January 9, 2020, Plaintiffs’ counsel sent Defendant a demand letter requesting

that Plaintiffs’ monies be released to Plaintiffs’ counsel consistent with the terms of the Asset

Purchase Agreement and further consistent with the representations previously made by

Defendant.

         28.    Such release was to occur within five (5) days of the date of the letter. To date,

however, Defendant has not distributed any of the funds rightfully owed to Plaintiffs.

                                      CAUSES OF ACTION

                                    COUNT I: CONVERSION

         Plaintiffs, by counsel, for Count I of their Complaint against the Defendant, allege and

state:

         29.    Plaintiffs reallege and reassert the preceding paragraphs as if fully set forth herein.

         30.    Pursuant to Ind. Code § 35-43-4-3, a person who “knowingly or intentionally exerts

unauthorized control over property of another person commits criminal conversion.” The same




                                                  5
Case 1:20-cv-00180-JMS-MJD Document 1 Filed 01/16/20 Page 6 of 14 PageID #: 6




elements are required in cases of civil conversion, though the burden of proof is only by a

preponderance of the evidence.

       31.     Pursuant to Ind. Code §34-24-3-1, a person in a civil action that “suffers a pecuniary

loss as a result of a violation of IC 35-43…may bring a civil action against the person who caused

the loss” for, among other things, “an amount not to exceed three (3) times…the actual damages,”

“the costs of the action,” and “a reasonable attorney’s fee.”

       32.     Plaintiffs are entitled to their distributions for the redemption of their shares

pursuant to the Asset Purchase Agreement.

       33.     To date, Defendant has failed to make such distributions to the Plaintiffs.

       34.     In so doing, Defendant has wrongfully retained possession and/or control of

Plaintiffs’ monies and converted the same for its own use.

       35.     Plaintiffs did not authorize Defendant to withhold their distributions.

       36.     Plaintiffs demanded the distribution of their money, but to date, Defendant has

continually failed to disburse the funds.

       37.     Thus, even if the Defendant did not have the requisite knowledge or intent when it

first withheld Plaintiffs’ monies, it surely learned of such knowledge when Plaintiffs sent their

January 9, 2020 demand letter.

       38.     As a result of Defendant’s wrongful actions, Plaintiffs have suffered substantial

damages, including but not limited to consequential damages, treble damages, and attorney’s fees,

as a result of the conversion.

       WHEREFORE, the Plaintiffs, Garry James, Rebecca James and Charles Dettling, by

counsel, pray for judgment on Count I of their Complaint against the Defendant, MEI-MGT, Inc.,




                                                 6
Case 1:20-cv-00180-JMS-MJD Document 1 Filed 01/16/20 Page 7 of 14 PageID #: 7




for actual damages, consequential damages, interest, attorney fees, and costs of court, and such

other equitable relief as may be deemed appropriate.

                              COUNT II: BREACH OF CONTRACT

         Plaintiffs, by counsel, for Count II of their Complaint against the Defendant, allege and

state:

         39.     Plaintiffs reallege and reassert the preceding paragraphs as if fully set forth herein.

         40.     The parties entered into an agreement whereby Plaintiffs would send Defendant

their certificates of stock, and in turn, Defendant would pay Plaintiffs their pro rata distributions

consistent with the terms of the Asset Purchase Agreement.

         41.     Plaintiffs performed their part of the contract and submitted their stock certificates

as requested.

         42.     By having performed its obligations, Plaintiffs are entitled to their pro rata

distributions.

         43.     However, to date, Defendant has failed and refused to perform its part of the

contract by failing to distribute the monies it is withholding from the Asset Purchase Agreement,

such that Defendant is liable to Plaintiffs for such amount.

         44.     As a result, Plaintiffs have suffered damages, and continue to suffer damages, and

the parties reasonably anticipated those damages when they entered into the contract.

         WHEREFORE, the Plaintiffs, Garry James, Rebecca James and Charles Dettling, by

counsel, pray for judgment on Count II of their Complaint against the Defendant, MEI-MGT, Inc.,

for actual damages, consequential damages, interest, attorney fees, and costs of court, and such

other equitable relief as may be deemed appropriate.




                                                   7
Case 1:20-cv-00180-JMS-MJD Document 1 Filed 01/16/20 Page 8 of 14 PageID #: 8




                                 COUNT III: ACTUAL FRAUD

         Plaintiffs, by counsel, for Count III of their Complaint against the Defendant, allege and

state:

         45.    Plaintiffs reallege and reassert the preceding paragraphs as if fully set forth herein.

         46.    In its communications to Plaintiffs – beginning when the Asset Purchase

Agreement was entered into in December of 2018, in July of 2019, and in November of 2019 –

Defendant intentionally and materially made misleading representations regarding the submission

of Plaintiffs’ certificates of stock in exchange for payment by Defendant of the Plaintiffs’ pro rata

shareholder distributions consistent with the terms of the Asset Purchase Agreement.

         47.    Defendant knew the above representations were false when it made them, or it made

them with reckless disregard for their truth or falsity.

         48.    Plaintiffs relied on Defendant’s representations to their detriment, suffering

substantial pecuniary loss.

         WHEREFORE, the Plaintiffs, Garry James, Rebecca James and Charles Dettling, by

counsel, pray for judgment on Count III of their Complaint against the Defendant, MEI-MGT,

Inc., for actual damages, consequential damages, interest, attorney fees, and costs of court, and

such other equitable relief as may be deemed appropriate.

                              COUNT IV: CONSTRUCTIVE FRAUD

         Plaintiffs, by counsel, for Count IV of their Complaint against the Defendant, allege and

state:

         49.    Plaintiffs reallege and reassert the preceding paragraphs as if fully set forth herein.

         50.    As shareholders of Defendant, Defendant owed a fiduciary duty to Plaintiffs.




                                                  8
Case 1:20-cv-00180-JMS-MJD Document 1 Filed 01/16/20 Page 9 of 14 PageID #: 9




         51.    By making deceptive material misrepresentations to Plaintiffs regarding the

submission of Plaintiffs’ certificates of stock in exchange for payment by Defendant of the

Plaintiffs’ pro rata shareholder distributions consistent with the terms of the Asset Purchase

Agreement, Defendant violated the duty it owed Plaintiffs.

         52.    Plaintiffs relied on Defendant’s representations to their detriment, the proximate

cause of which resulted in substantial pecuniary loss to Plaintiffs.

         53.    As a result of Defendant’s representations, Defendant has gained a financial

advantage at the Plaintiffs’ expense.

         WHEREFORE, the Plaintiffs, Garry James, Rebecca James and Charles Dettling, by

counsel, pray for judgment on Count IV of their Complaint against the Defendant, MEI-MGT,

Inc., for actual damages, consequential damages, interest, attorney fees, and costs of court, and

such other equitable relief as may be deemed appropriate.

                         COUNT V: FRAUD IN THE INDUCEMENT

         Plaintiffs, by counsel, for Count V of their Complaint against the Defendant, allege and

state:

         54.    Plaintiffs reallege and reassert the preceding paragraphs as if fully set forth herein.

         55.    In its communications to Plaintiffs – beginning when the Asset Purchase

Agreement was entered into in December of 2018, in July of 2019, and in November of 2019 –

Defendant made express and/or implied representations regarding the submission of Plaintiffs’

certificates of stock in exchange for payment by Defendant of the Plaintiffs’ pro rata shareholder

distributions consistent with the terms of the Asset Purchase Agreement.

         56.    Defendant knew the above representations were false when it made them, or it made

them with reckless disregard for their truth or falsity.



                                                  9
Case 1:20-cv-00180-JMS-MJD Document 1 Filed 01/16/20 Page 10 of 14 PageID #: 10




           57.    By making such representations, Defendant induced Plaintiffs to submit their

 certificates of stock.

           58.    Plaintiffs, relying upon Defendant’s representations to their detriment, submitted

 their certificates of stock with the expectation that it would receive payment by Defendant of the

 Plaintiffs’ pro rata shareholder distributions.

           59.    By doing so, Plaintiffs suffered substantial pecuniary loss for which Defendant is

 liable.

           WHEREFORE, the Plaintiffs, Garry James, Rebecca James and Charles Dettling, by

 counsel, pray for judgment on Count V of their Complaint against the Defendant, MEI-MGT, Inc.,

 for actual damages, consequential damages, interest, attorney fees, and costs of court, and such

 other equitable relief as may be deemed appropriate.

                      COUNT VI: FRAUDULENT MISREPRESENTATION

           Plaintiffs, by counsel, for Count VI of their Complaint against the Defendant, allege and

 state:

           60.    Plaintiffs reallege and reassert the preceding paragraphs as if fully set forth herein.

           61.    As set forth above, Defendant made express and implied misrepresentations to

 Plaintiffs about their pro rata distributions, namely that Defendant would make such distributions

 on or before December 19, 2019 if Plaintiffs submitted their stock certificates.

           62.    Defendant made these misrepresentations of material fact willfully to deceive or

 recklessly without knowledge in order to induce Plaintiffs to submit their stock certificates to

 Defendant.




                                                    10
Case 1:20-cv-00180-JMS-MJD Document 1 Filed 01/16/20 Page 11 of 14 PageID #: 11




           63.    Plaintiffs, relying on Defendant’ representations, submitted their stock certificates

 to Defendant yet were not paid as represented on December 19, 2019 and to date, still have yet to

 be paid.

           64.    As a result of Defendant’s misrepresentations, Plaintiffs have suffered substantial

 damages.

           WHEREFORE, the Plaintiffs, Garry James, Rebecca James and Charles Dettling, by

 counsel, pray for judgment on Count VI of their Complaint against the Defendant, MEI-MGT,

 Inc., for actual damages, consequential damages, interest, attorney fees, and costs of court, and

 such other equitable relief as may be deemed appropriate.

                               COUNT VII: UNJUST ENRICHMENT

           Plaintiffs, by counsel, for Count VII of their Complaint against the Defendant, allege and

 state:

           65.    Plaintiffs reallege and reassert the preceding paragraphs as if fully set forth

 herein.

           66.    To date, Plaintiffs have satisfactorily performed their obligations in a reasonable

 and timely manner by submitting their certificates of stock in anticipation of receiving their pro

 rata distributions.

           67.    Having performed such obligations, Plaintiffs provided a measurable benefit to

 Defendant.

           68.    By failing to pay pro rata distributions to Plaintiffs, Defendant has improperly

 retained such monies with the full knowledge that Plaintiffs had a reasonable expectation of

 payment.




                                                    11
Case 1:20-cv-00180-JMS-MJD Document 1 Filed 01/16/20 Page 12 of 14 PageID #: 12




          69.    By appropriating the pro rata distributions, Defendant has breached its duties and

 obligations to the Plaintiffs and has benefited – and continues to benefit – directly or indirectly

 from its use and/or possession of the Plaintiffs’ monies and continued possession of the same.

          70.    By its wrongful acts and omissions, Defendant has been unjustly enriched at the

 Plaintiffs’ expense.

          71.    The circumstances of Defendant’s unjust enrichment are such that it should, in good

 conscience, make restitution to the Plaintiffs, which includes, without limitation disgorging all

 monies owed to Plaintiffs retained by Defendant through its wrongful conduct.

          WHEREFORE, the Plaintiffs, Garry James, Rebecca James and Charles Dettling, by

 counsel, pray for judgment on Count VII of their Complaint against the Defendant, MEI-MGT,

 Inc., for restitution and disgorgement of all of Plaintiffs’ monies unjustly detained by Defendant,

 and such other equitable relief as may be deemed appropriate..

                                   COUNT VIII: ACCOUNTING

          Plaintiffs, by counsel, for Count VIII of their Complaint against the Defendant, allege and

 state:

          72.    Plaintiffs reallege and reassert the preceding paragraphs as if fully set forth herein.

          73.    As a result of the unlawful and improper acts and/or omissions discussed above,

 Defendant has detained Plaintiffs’ money claiming it is allegedly being used for winding up the

 corporation to ensure potential claims can be met and/or to pay Defendant and/or Enerson’s

 attorneys’ fees if Enerson is ultimately successful in the Florida Litigation.

          74.    The amount and extent of any alleged wind-up costs and/or potential claims is

 unknown to Plaintiffs and cannot be ascertained without an accounting of MEI-MGT, Inc.’s

 financial records.



                                                   12
Case 1:20-cv-00180-JMS-MJD Document 1 Filed 01/16/20 Page 13 of 14 PageID #: 13




          WHEREFORE, the Plaintiffs, Garry James, Rebecca James and Charles Dettling, by

 counsel, pray for judgment on Count VIII of their Complaint against the Defendant, MEI-MGT,

 Inc., for an accounting from Defendant of its accounts and such other equitable relief as may be

 deemed appropriate.

                  COUNT IX: REQUEST FOR PRELIMINARY INJUNCTION

          Plaintiffs, by counsel, for Count IX of their Complaint against the Defendant, allege and

 state:

          76.     Plaintiffs reallege and reassert the preceding paragraphs as if fully set forth herein.

          77.     Based upon the Asset Purchase Agreement and the representations of Defendant,

 Defendant is withholding Plaintiffs’ shareholder distributions.

          78.     Defendant has no legitimate basis for withholding Plaintiffs’ shareholder

 distributions.

          79.     Accordingly, Plaintiffs request that the Court enter a preliminary injunction

 ordering Defendant to release Plaintiffs’ shareholder distributions immediately to Plaintiffs’

 Alabama counsel as previously instructed.

          80.     Alternatively, Plaintiffs request that the Court enter a preliminary injunction

 ordering Defendant to refrain from disbursing any of Plaintiffs’ shareholder distributions being

 withheld to any individual or entity except Plaintiffs’ Alabama counsel until this case is decided

 on the merits.

          81.     A preliminary injunction is warranted because Plaintiffs have a reasonable

 likelihood of success on the merits of their claims set forth above.

          82.     Plaintiffs lack an adequate remedy at law.




                                                    13
Case 1:20-cv-00180-JMS-MJD Document 1 Filed 01/16/20 Page 14 of 14 PageID #: 14




        83.     Plaintiffs will suffer future irreparable harm if a preliminary injunction is not

 granted.

        WHEREFORE, the Plaintiffs, Garry James, Rebecca James and Charles Dettling, by

 counsel, request that a preliminary injunction be entered against the Defendant, MEI-MGT, Inc.,

 ordering Defendant to release Plaintiffs’ shareholder distributions immediately to Plaintiffs’

 Alabama counsel as previously instructed or alternatively, ordering Defendant to refrain from

 disbursing any of Plaintiffs’ shareholder distributions being withheld to any individual or entity

 except Plaintiffs’ Alabama counsel until this case is decided on the merits. Plaintiffs additionally

 request such other equitable relief as may be deemed appropriate.

                                          JURY DEMAND

               Plaintiffs demand trial by jury of all issues triable as of right to a jury.



                                                Respectfully submitted,

                                                DREWRY SIMMONS VORNEHM, LLP

                                                s/ Christopher S. Drewry
                                                Christopher S. Drewry (#27089-49)

                                                Attorney for Plaintiffs, Garry James, Rebecca James,
                                                and Charles Dettling

 Christopher S. Drewry
 DREWRY SIMMONS VORNEHM, LLP
 736 Hanover Place, Suite 200
 Carmel, IN 46032
 Telephone: (317) 580-4848
 Telefax: (317) 580-4855
 cdrewry@DSVlaw.com




                                                   14
